DETAILED ACTION
This office action is in response to Applicant Arguments/ Remarks Made in an Amendment filed on 07/06/2022 with RCE for application number 16/393,897 (filed on 04/24/2019), in which claims 1-20 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-5, 7, 9, 13, 15, 17 and 19 are currently amended. Accordingly, Claims 1-20 are currently pending.
Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
04/24/2019.
		Information Disclosure Statement
No Information Disclosure Statement (IDS) has been submitted as of the date of this Office Action.


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submissions filed on 07/06/2022 have been entered.



Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments 
Applicant's arguments filed on 07/06/2022 have been fully considered and are addressed as follows:
Regarding the Claim Objections: The claim objections are withdrawn, as the amended claims filed on 07/06/2022 have properly addressed the claims informality recited in the Final Office Action mailed on 04/06/2022. However, applicant’s amendment necessitated the new ground of claim objection presented below.
Regarding the claim rejections under 35 USC §101: Applicant’s arguments regarding the rejections of the claims 1-20 under 35 U.S.C. §101 have been fully considered. However, those arguments are not persuasive. Accordingly, the rejections of claims 1-20, for being directed to a judicial exception without significantly more, are maintained, as the amended claims filed on 07/06/2022 have failed to overcome the rejection as recited in the Final Office Actions mailed on 04/06/2022, and outlined below.
Regarding the claim rejections under 35 USC §103: Applicant’s arguments regarding the rejections of the claims 1-20 as being clearly unpatentable over the prior art of Jammoussi (PG Pub. No. US 2017/0316684 A1) as modified by Tseng (PG Pub. No. US 2015/0300828 A1) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“Jammoussi therefore does not disclose or suggest "the one or more clusters are determined based at least in part on the driving patterns of the vehicles" as recited by amended claim 1” (see Remarks pages 7-11; emphasis added)
The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the amended base claims 1, 5, and 13 apparently to overcome the current prior art rejections under §103 as recited in the Final office action mailed on 04/06/2022. Those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment.
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites no limitations after “wherein” in line 1. As such for the purpose of examination in this Office Action and as best understood by the Examiner, it is assumed that Applicant intended to recite the same limitations of currently amended parallel claims 4 and 17.
Appropriate correction is required.



Claim Rejections 35 USC 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. [Examiner notes that Applicant's amendment necessitated the new ground(s) of rejection under 35 U.S.C. §101 presented here]
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, i.e. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1, 5, and 13 are directed toward a computer program product comprising a non-transitory memory, a method, and a system, respectively. Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.

With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Applicant’s claims 1, 5, and 13 are directed toward the abstract idea of analyzing [evaluation] determined V2X data [observation] clusters [judgment/ opinion] based on vehicles driving patterns attribute [observation/ judgment/ opinion] to generate and transmit roadway features map data of region of interest [judgment/ opinion], which falls within the “Mental Processes” grouping of abstract ideas.

With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture. Although the claim recites transmitting map data, there are no positively claimed limitations regarding the claimed roadway features map data.  There is no transformation or reduction of a particular article to a different state or thing. There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  There is no claimed use of the generated/ transmitted map data [Examiner notes that the “modify an operation of a vehicle …” limitation has been cancelled by applicant from the amended claims filed on 03/21/2022 and 07/06/2022] . Rather, as mentioned above, the claims merely recite analyzing determined V2X data clusters based on vehicles driving patterns attribute to generate and transmit roadway features map data of a region of interest.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Since the abstract idea in Applicant’s claims 1, 5, and 13 are implemented on a generic computer, i.e., “processor” and/or “server”, and there are no further limitations or structural elements, e.g. computer program product, computer system or server, that go beyond the generic computer, it can clearly be seen that the abstract idea of analyzing determined V2X data clusters based on vehicles driving patterns attribute to generate and transmit roadway features map data of region of interest is merely implemented on a computer. Thus, there is no integration of the abstract idea into a practical application.

With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. Examiner takes official notice that the use and or transmit of recorded sensors data (i.e., V2X data) and/or a machine learning process by processors and/or servers to implement a mental processes, such as analyzing determined V2X data clusters based on vehicles driving patterns attribute in Applicant’s claims, is a well-understood, routine and conventional activity.
Thus, since claims 1, 5, and 13 are: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-4, 6-12, and 14-20 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-4, 6-12, and 14-20 are also rejected under 35 U.S.C. §101.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 9-13 and 17-20 are rejected under 35 USC §102(a)(1) as being clearly anticipated by PG Pub. No. US 2017/0316684 A1 by Jammoussi et al. (hereinafter “Jammoussi”, also published as patent No. US 10121367 B2)

As per claim 1, Jammoussi teaches a computer program product comprising a non-transitory memory storing computer-executable code that, when executed by a processor (Jammoussi, in Fig. 1 [reproduced here for convenience] & ¶¶[0007]-[0048], discloses the vehicle 110 includes the computer 112 that generally includes the processor and the memory, the memory including one or more forms of computer-readable media, and storing instructions executable [implies computer program product] by the processor for performing various operations, including as disclosed herein. Jammoussi further discloses that the computer 112 includes programming [i.e., computer program product] to determine one or more lane boundaries and to receive data relating to determining one or more lane boundaries, and/or to receive a lane boundary determination, from other vehicles 120 (i.e., from computers therein) and/or a remote computer 140), causes the processor to:

    PNG
    media_image1.png
    711
    917
    media_image1.png
    Greyscale

Jammoussi’s Fig. 1

analyze Vehicle-to-Everything (V2X) message that includes V2X data that describes a roadway region of interest (Jammoussi, in Fig. 1 & ¶¶[0007]-[0014], discloses the computer 112 receives, from a vehicle sensor 111, data about a plurality of second vehicles 120, and provides this information of the lane map to other vehicles, e.g., through a vehicle-to-vehicle communication interface. Jammoussi further discloses the computer 112 includes programming to determine one or more lane boundaries and to receive data relating to determining one or more lane boundaries, and/or to receive a lane boundary determination, from other vehicles 120 (i.e., from computers therein) and/or a remote computer 140 [implies analyze V2X data]. Jammoussi’s computer 112 is configured for communicating with a remote computer 140, e.g. a cloud server, via a network 130, which may utilize various wired and/or wireless networking technologies. Jammoussi further discloses that the second vehicles 120 includes vehicle-to-vehicle communication interfaces such as are known that provide sensor data and/or other second vehicle 120 data to the host vehicle 110. Additionally or alternatively, a second vehicle 120 could provide second vehicle 120 data to a remote computer 140 via a network 130. The host vehicle 110 may receive second vehicle 120 data from the remote computer 140. Jammoussi, in Fig. 3 [reproduced here for convenience] “Receive sensor Data” (Step 301) & ¶¶[0021]-[0024], further discloses the process 300 for creating a lane map in the system of FIG.1. Jammoussi’s disclosed process 300 begins in a block 301, in which the computer 112 receives sensor data. As discussed above, such data may include data received from the remote computer 140, the second vehicles 120, and/or sensor data received from sensors 111 included in the vehicle 110 [implies V2X data]. Jammoussi’s disclosed second vehicle 120 sensor data includes respective locations of each second vehicle 120, e.g. geolocations determined by GPS sensors in the second vehicles 120, lateral distance of the second vehicles 120 from adjacent lane boundaries, e.g. the distance DL of the second vehicle 120B from the lane boundary 202, yaw angle of the second vehicles 120, lane maps generated by computers in the second vehicles 120. And, the data received from the remote computer 140 includes data, which are received by the remote computer 140 from the second vehicles 120 [implies V2X data]. Jammoussi’s computer 112 broadcasts an updated lane map through the network 130 for receipt by one or more vehicles 120 and/or the remote server 140 [i.e., V2X data]);
determine one or more clusters based on one or more attributes of vehicles present in the roadway region of interest based on the V2X data, wherein the one or more attributes include one or more driving patterns of the vehicles so that the one or more clusters are determined based at least in part on the driving patterns of the vehicles (Jammoussi, in Fig. 2 [reproduced here for convenience] &  ¶¶[0007]-[0008], discloses the computer 112 can receive, from a vehicle sensor 111, data about a plurality of second vehicles 120, define two or more vehicle clusters L1, L2, L3 (see FIG. 2) based on location data of second vehicles 120 [i.e., one or more attributes of vehicles present in the roadway region of interest based on the V2X data], each cluster including two or more of the second vehicles 120 determined to be traveling in a same lane [implies one or more driving patterns], identify two or more lane boundaries 201, 202, 203 according to clusters L1, L2, L3, and use lane boundaries 201, 202, 203 to generate a lane map. Jammoussi, in Fig. 3 “Define vehicle cluster(s)” (Step 305) & ¶¶[0021]-[0039], further discloses data received from the remote computer 140 includes data regarding road and/or environmental conditions, e.g., a lane closure or narrow lane due to construction, traffic conditions, police deployment on a side of the road, temporary change of number of lanes, precipitation likely to reduce road friction, affect visibility, etc. Jammoussi also discloses in a block 305, the computer 112 defines vehicle 120 clusters based on the received data at the block 301, each cluster including two or more second vehicles 120 determined to be traveling in a same lane [implies one or more driving patterns]. Cluster definition, includes data received from the sensors 111 within the vehicles, and/or the data received via the network 130 [i.e., one or more attributes of vehicles present in the roadway region of interest based on the V2X data]. A process 400 for defining vehicle clusters is described below with respect to FIG. 4. Jammoussi further discloses in a block 325, the computer 112 identifies a cluster in which the host vehicle 110 is travelling. Such a determination may take into account the lane map and at least one of relative distance of the vehicle 110 to one or more second vehicles 120 [i.e., one or more attributes of vehicles present in the roadway region of interest based on the V2X data], geolocation of the vehicle 110 relative to the lane map, and yaw angle of the vehicle 110. For example, the block 325 may include comparing a geolocation of the host vehicle 110 to each respective lane boundary of the lane map, identify two adjacent lane boundaries between which the geolocation of the host vehicle 110 is positioned, and assign the vehicle 110 to the identified lane. Jammoussi, in Fig. 4 & ¶¶[0034]-[0039], illustrates the details of an exemplary process 400 for defining vehicle cluster(s), e.g., as mentioned above concerning the block 305 of the process 300. Jammoussi, in a block 405, also discloses the computer 112 identifies relevant second vehicles 120 for defining vehicle cluster(s), e.g., a second vehicle 120 with a lateral acceleration greater than a predetermined threshold [i.e., one or more driving patterns. See Applicant’s Specification ¶81, wherein a vehicle driving pattern defined as an acceleration or deceleration pattern)]); 

    PNG
    media_image2.png
    847
    1230
    media_image2.png
    Greyscale

 Jammoussi’s Fig. 2

analyze the one or more clusters to determine roadway data that describes one or more roadway features in the roadway region of interest (Jammoussi, in Fig. 3 “Define lane boundaries” (Step 310) [reproduced here for convenience] & ¶[0026], discloses the computer 112 identifies lane boundaries [i.e., roadway features], such as boundaries 201, 202, 203, and 204 illustrated in FIG. 2. Such identification of lane boundaries takes into account cluster data and sensor data received from the second vehicles 120. A process 500 is described below with respect to FIG. 5 for identifying lane boundaries. Jammoussi, in Fig. 5 & ¶¶[0040]-[0045], further illustrates an exemplary process 500 for defining lane boundaries, e.g. as mentioned above concerning the block 310 of the process 300);

    PNG
    media_image3.png
    858
    225
    media_image3.png
    Greyscale

Jammoussi’s Fig. 3

generate a map that depicts the one or more roadway features in the roadway region (Jammoussi, in Fig. 2, Fig. 3 “Generate lane map” (Step 315) [reproduced here for convenience] & ¶¶[0021]-[0029], discloses process 300 for creating a lane map in the system of FIG.1 Jammoussi, in a block 315, further discloses the computer 112 generates the lane map describing the position of the lane boundaries [i.e., depicts the one or more roadway features]. A lane map may further include confidence data for each section of a lane boundary, e.g., depending on a confidence parameter based on the sensor data used to estimate the lane boundaries. Jammoussi’s discloses computer 112 may take a received lane map from a second vehicle 120 [i.e., map data] into account); and 
transmit map data describing the map to the vehicles in the roadway region of interest (Jammoussi, in Fig. 3 “Broadcast generated lane map” (Step 320) & ¶¶[0029]-[0030], discloses  the computer 112 takes a received lane map from a second vehicle 120 [i.e., map data] into account, Then, the computer 112 broadcasts an updated lane map through the network 130 for receipt by one or more vehicles 120 and/or the remote server 140 [implies V2X data]).

As per claim 4, Jammoussi teaches the computer program product of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Jammoussi further teaches wherein a particular cluster represents a different lane in a roadway of the roadway region of interest (Jammoussi, in Fig. 2 [reproduced here for convenience] &  ¶¶[0007]-[0008], discloses the computer 112 can receive, from a vehicle sensor 111, data about a plurality of second vehicles 120, define two or more vehicle clusters L1, L2, L3 (see FIG. 2) based on location data of second vehicles 120, each cluster including two or more of the second vehicles 120 determined to be traveling in a same lane [i.e., cluster represents a different lane in a roadway of the roadway region of interest], identify two or more lane boundaries 201, 202, 203 according to clusters L1, L2, L3, and use lane boundaries 201, 202, 203 to generate a lane map. Jammoussi, in Fig. 3 “Define vehicle cluster(s)” (Step 305) & ¶¶[0021]-[0039], further discloses data received from the remote computer 140 includes data regarding road and/or environmental conditions, e.g., a lane closure or narrow lane due to construction, traffic conditions, police deployment on a side of the road, temporary change of number of lanes, precipitation likely to reduce road friction, affect visibility, etc. Jammoussi also discloses in a block 305, the computer 112 defines vehicle 120 clusters based on the received data at the block 301, each cluster including two or more second vehicles 120 determined to be traveling in a same lane [i.e., cluster represents a different lane in a roadway of the roadway region of interest]).

As per claim 5, the claim is directed towards a method that recites similar limitations performed by the computer program product code of claim 1. The cited portions of Jammoussi used in the rejection of claim 1 teach the same steps to perform the method of claim 5. Therefore, claim 5 is rejected under the same rationales used in the rejections of claim 1 as outlined above.

As per claim 9, the claim is directed towards a method that recites similar limitations performed by the computer program product code of claim 4. The cited portions of Jammoussi used in the rejection of claim 4 teach the same steps to perform the method of claim 9. Therefore, claim 9 is rejected under the same rationales used in the rejections of claim 4 as outlined above (see claim objections section above).

As per claim 10, Jammoussi teaches the method of claim 5, accordingly, the rejection of claim 5 above is incorporated. 
Jammoussi further teaches comprising transmitting instructions to a connected vehicle based on the map data (Jammoussi, in Fig. 1 & ¶[0008], discloses the lane map is used to warn an operator of the vehicle 110 about an unintended lane change, navigate a vehicle in a lane without operator monitoring, or provide this information of the lane map to other vehicles, e.g., through a vehicle-to-vehicle communication interface. Jammoussi, in Fig. 3 “Perform driver assistance” (Step 330) & ¶[0032], further discloses block 330, wherein the computer 112 causes actuation of one or more vehicle 110 components, e.g., by sending an instruction to one or more vehicle 110 ECUs to control one or more of vehicle 110 steering, propulsion, and/or braking. Such actuation may be based on the lane map generated as described with respect to the block 325 and/or vehicle 110 data, e.g. a geolocation of the vehicle 110 that can be compared to geolocations specified by the lane map. Jammoussi, in block 330 includes actuating a lane departure warning and lane keeping assistance that includes actuating one or more of steering, propulsion, and braking to maintain the vehicle 110 in a lane, i.e., between two specific lane boundaries, e.g., the boundaries 202, 203. Lane keeping assistance may be implemented in form of a control loop, e.g., a proportional integral derivative (PID), taking sensor data from the vehicle 110 as input, e.g., identified cluster L2 of the vehicle 110, and distance DL and DR of the vehicle 110 from adjacent lane boundaries 202 and 203, and actuate an ECU of the vehicle 110, e.g., a steering controller).

As per claim 11, Jammoussi teaches the method of claim 5, accordingly, the rejection of claim 5 above is incorporated. 
Jammoussi further teaches wherein the V2X data is generated based at least in part on sensor data recorded by an onboard sensor of the vehicle, an onboard sensor of another vehicle or a combination thereof (Jammoussi, in Fig. 1 &  ¶¶[0008]-[0014], discloses to provide information of the lane map to other vehicles, e.g., through a vehicle-to-vehicle communication interface. Jammoussi’s second vehicles 120 includes known vehicle-to-vehicle communication interfaces that provide sensor data and/or other second vehicle 120 data to the host vehicle 110. Jammoussi, in Fig. 3 “Receive sensor Data” (Step 301) & ¶¶[0021]-[0029], further discloses the computer 112 receives sensor data. As discussed above, such data includes data received from the remote computer 140 [i.e., V2X data], the second vehicles 120 [i.e., V2X data/ onboard sensor of another vehicle], and/or sensor data received from sensors 111 included in the vehicle 110 [i.e., onboard sensor of the vehicle]. Second vehicle 120 sensor data includes respective locations of each second vehicle 120, e.g. geolocations determined by GPS sensors in the second vehicles 120, lateral distance of the second vehicles 120 from adjacent lane boundaries, e.g. the distance DL of the second vehicle 120B from the lane boundary 202, yaw angle of the second vehicles 120 [i.e., onboard sensor of another vehicle], lane maps generated by computers in the second vehicles 120. Jammoussi also discloses the data received from the remote computer 140 includes data, which are received by the remote computer 140 from the second vehicles 120 [implies V2X data]. Furthermore, in a block 305, the computer 112 defines vehicle 120 clusters based on the received data at the block 301, each cluster including two or more second vehicles 120 determined to be traveling in a same lane. Cluster definition, may include data received from the sensors 111 within the vehicles, and/or the data received via the network 130 [i.e., V2X data]).

As per claim 12, Jammoussi teaches the method of claim 5, accordingly, the rejection of claim 5 above is incorporated.  
Jammoussi further teaches wherein the one or more roadway features include one or more of a number of lanes in each direction, a location of an auxiliary lane, a location of an entrance ramp,  a location of an exit ramp, a location where two lanes merge together, a location of a lane obstruction, a location of a stop sign and a location of a traffic light (Jammoussi, in Fig. 2, Fig. 3 & ¶¶[0021]-[0033], discloses the data received from the remote computer 140 includes data regarding road and/or environmental conditions, e.g., a lane closure [implies lane obstruction] or narrow lane due to construction, traffic conditions, police deployment on a side of the road, temporary change of number of lanes [implies number of lanes in each direction]. Jammoussi further discloses the data received from the remote computer 140 includes data, which are received by the remote computer 140 from the second vehicles 120. Jammoussi also disclose the computer 112 generates the lane map describing the position of the lane boundaries and takes into account data indicating updates regarding infrastructure into account, e.g., a blocked lane [implies lane obstruction] may be removed from the lane map, or a position of a lane boundary may change when a change in lane width has been enforced by the infrastructure in a construction zone).

As per claim 13, the claim is directed towards a system that recites similar limitations performed by the computer program product code of claim 1. The cited portions of Jammoussi used in the rejection of claim 1 teach the same steps performed by the system of claim 13. Therefore, claim 13 is rejected under the same rationales used in the rejections of claim 1 as outlined above.

As per claim 17, the claim is directed towards a system that recites similar limitations performed by the computer program product code of claim 4. The cited portions of Jammoussi used in the rejection of claim 4 teach the same steps performed by the system of claim 17. Therefore, claim 17 is rejected under the same rationales used in the rejections of claim 4 as outlined above.

As per claim 18, the claim is directed towards a system that recites similar limitations performed by the method claim 10. The cited portions of Jammoussi used in the rejection of claim 10 teach the same steps performed by the system of claim 18. Therefore, claim 18 is rejected under the same rationales used in the rejections of claim 10 as outlined above.

As per claim 19, Jammoussi as modified by Tseng teaches the system of claim 13, accordingly, the rejection of claim 13 above is incorporated. 
Jammoussi further teaches wherein the computer code, when executed by the computer system, causes the computer system to generate, based at least in part on sensor data recorded by a first onboard sensor of a first connected vehicle, a second onboard sensor of a second connected vehicle or a combination thereof (Jammoussi, in Fig. 1 &  ¶¶[0008]-[0014], discloses to provide information of the lane map to other vehicles, e.g., through a vehicle-to-vehicle communication interface. Jammoussi’s second vehicles 120 includes known vehicle-to-vehicle communication interfaces that provide sensor data and/or other second vehicle 120 data to the host vehicle 110. Jammoussi, in Fig. 3 “Receive sensor Data” (Step 301) & ¶¶[0021]-[0029], further discloses the computer 112 receives sensor data. As discussed above, such data includes data received from the remote computer 140 [i.e., V2X data], the second vehicles 120 [i.e., V2X data/ onboard sensor of a second connected vehicle], and/or sensor data received from sensors 111 included in the vehicle 110 [i.e., onboard sensor of a first connected vehicle]. Second vehicle 120 sensor data includes respective locations of each second vehicle 120, e.g. geolocations determined by GPS sensors in the second vehicles 120, lateral distance of the second vehicles 120 from adjacent lane boundaries, e.g. the distance DL of the second vehicle 120B from the lane boundary 202, yaw angle of the second vehicles 120 [i.e., onboard sensor of a second connected vehicle], lane maps generated by computers in the second vehicles 120. Jammoussi also discloses the data received from the remote computer 140 includes data, which are received by the remote computer 140 from the second vehicles 120 [implies V2X data]. Furthermore, in a block 305, the computer 112 defines vehicle 120 clusters based on the received data at the block 301, each cluster including two or more second vehicles 120 determined to be traveling in a same lane. Cluster definition, may include data received from the sensors 111 within the vehicles, and/or the data received via the network 130 [i.e., V2X data]).

As per claim 20, the claim is directed towards a system that recites similar limitations performed by the method claim 12. The cited portions of Jammoussi used in the rejection of claim 12 teach the same steps performed by the system of claim 20. Therefore, claim 20 is rejected under the same rationales used in the rejections of claim 12 as outlined above.



	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 2, 6 and 14 are rejected under 35 USC §103 as being unpatentable over Jammoussi (PG Pub. No. US 2017/0316684 A1) in view of PG Pub. No. US 2015/0300828 A1 by Tseng (hereinafter “Tseng”)
	
As per claim 2, Jammoussi teaches the computer program product of claim 1, accordingly, the rejection of claim 1 above is incorporated. Jammoussi does not disclose claim 2 limitations.

    PNG
    media_image4.png
    748
    783
    media_image4.png
    Greyscale

Tseng’s Fig. 3

Tseng teaches, in Fig. 3, Fig. 4 & ¶¶[0035]-[0041] that is was old and well known at the time of filing in the art of generating street map data, wherein the one or more attributes of the vehicles further includes one or more stopping durations (Tseng, in Fig. 3 [reproduced here for convenience] “Identify repeated driving pattern in data” (46) [Wingdings font/0xE0] “E.G. Plurality of vehicles stops at same geolocation” (48), Fig. 4 [reproduced here for convenience] & ¶¶[0035]-[0041], discloses a classification system for identifying vehicle stopping patterns according to traffic control device, which is illustrated in FIG. 4. For each of a variety of traffic control devices, a stop probability range and stop duration range are defined. The stop probability range and stop duration range is defined in response to data from drive testing, simulation, or other appropriate methods).

    PNG
    media_image5.png
    558
    790
    media_image5.png
    Greyscale

Tseng’s Fig. 4

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jammoussi in view of Tseng, as both inventions are directed to the same field of endeavor – generating street map data and the combination would provide for learning road infrastructure information from data automatically obtained from "crowd-sourced" sensor data and predicting the presence of a traffic control device at a geolocation in response to an identified repetitive pattern in the data for updating street map data to correct mapping data discrepancy (see Tseng’s Fig. 3 & ¶¶[0003]-[0016]).

As per claim 6, the claim is directed towards a method that recites similar limitations performed by the computer program product code of claim 2. The cited portions of Jammoussi & Tseng used in the rejection of claim 2 teach the same steps to perform the method of claim 6. Therefore, claim 6 is rejected under the same rationales used in the rejections of claim 2 as outlined above.

As per claim 14, the claim is directed towards a system that recites similar limitations performed by the computer program product code of claim 2. The cited portions of Jammoussi & Tseng used in the rejection of claim 2 teach the same steps performed by the system of claim 14. Therefore, claim 14 is rejected under the same rationales used in the rejections of claim 2 as outlined above.


Claims 3, 7-8 and 15-16 are rejected under 35 USC §103 as being unpatentable over by Jammoussi (PG Pub. No. US 2017/0316684 A1) as modified by Tseng (PG Pub. No. US 2015/0300828 A1) further in view of PG Pub. No. US 2018/0188044 A1 by Mark Damon Wheeler (hereinafter “Wheeler”)

As per claim 3, Jammoussi as modified by Tseng teaches the computer program product of claim 2, accordingly, the rejection of claim 2 above is incorporated. 
Jammoussi further teaches wherein each of the one or more clusters includes a cluster of vehicle travel trajectories and represents one or more of a different lane in a roadway of the roadway region and  (Jammoussi, in Fig. 2 & ¶¶[0007]-[0009], discloses the computer 112 receives, from a vehicle sensor 111, data about a plurality of second vehicles 120, define two or more vehicle clusters L1, L2, L3 (see FIG. 2) based on location data of second vehicles 120, each cluster including two or more of the second vehicles 120 determined to be traveling in a same lane [i.e., vehicle travel trajectories], identify two or more lane boundaries 201, 202, 203 according to clusters L1, L2, L3, and use lane boundaries 201, 202, 203 to generate a lane map. Jammoussi further discloses, the computer 112 includes programming to determine one or more lane boundaries and to receive data relating to determining one or more lane boundaries, and/or to receive a lane boundary determination, from other vehicles 120 (i.e., from computers therein) and/or a remote computer 140. Jammoussi, in Fig. 4 & ¶¶[0033]-[0039], illustrates the details of an exemplary process 400 for defining vehicle cluster(s), wherein the computer 112 in an iterative action determines a drive path of each second vehicle 120 [i.e., vehicle travel trajectories]. The determination of a drive path for a second vehicle 120 includes using known techniques to interpolate between multiple locations of a respective second vehicle 120. Jammoussi, in a block 410, also discloses the computer 112 identifies vehicles 120 in a same lane, e.g. by comparing drive paths of relevant second vehicles 120 [i.e., vehicle travel trajectories] determined in the block 405, e.g. using known techniques such as supervised learning techniques such as support vector machine, neural network or regression analysis, unsupervised learning techniques such as clustering, or other forecasting models. And, in a block 415, the computer 112 generates vehicle 120 clusters. One or more second vehicles 120 identified by the block 410 as travelling in a same lane is referred to as a vehicle cluster. When multiple lanes are available for driving, then multiple vehicle clusters may be identified. The block 415 may include identifying data for vehicle clusters). Jammoussi & Tseng do not disclose a location of a ramp in the roadway region.
Wheeler teaches, in Fig(s). 8A-B & ¶¶[0077]-[0078] & ¶[0103] that is was old and well known at the time of filing in the art of high definition (HD) map generating systems, a location of a ramp in the roadway region (Wheeler, in Fig. 8A-B & ¶¶[0077]-[0078], discloses lane elements represented by the HD map system 100 include, a piece of a right lane on a freeway, a piece of a lane on a road, a left turn lane, the turn from a left turn lane into another lane, a merge lane from an on-ramp, an exit lane on an off-ramp, and a driveway. Wheeler, in ¶[0103], further disclose the online HD map system 110 applies data outlier detection techniques such as density-based techniques, subspace-based outlier detection, replicator neural networks, cluster analysis-based outlier detection, and the like to identify outlier verification records and outlier raw sensor data).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jammoussi & Tseng further in view of Wheeler, as all inventions are directed to the same field of endeavor – building HD map for a geographical region based on sensor data captured by a plurality of autonomous vehicles driving through the geographical region and the combination would provide for generating and maintaining high definition (HD) maps that are accurate and include the most updated road conditions for safe navigation (see Wheeler’s ¶¶[0002]-[0009] & ¶¶[0028]-[0031]).

As per claim 7, Jammoussi as modified by Tseng teaches the method of claim 6, accordingly, the rejection of claim 6 above is incorporated. Jammoussi & Tseng do not disclose claim 7 limitations.
Wheeler teaches, in Fig(s). 8A-B & ¶¶[0077]-[0078] & ¶[0103] that is was old and well known at the time of filing in the art of high definition (HD) map generating systems, wherein the method is executed by one or more of an edge server and a cloud server (Wheeler, in Fig. 1 [reproduced here for convenience], ¶[0006] & ¶[0079], discloses the sensor data from vehicles is uploaded to the online system (e.g., in the cloud) to create the HD map. Wheeler further discloses that when new data is available from the various vehicles within a fleet, this is passed to the online HD map system (e.g., in the cloud) for updating the landmark map, and the updated map is stored in the cloud).

    PNG
    media_image6.png
    825
    1276
    media_image6.png
    Greyscale

Wheeler’s Fig. 4

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jammoussi & Tseng further in view of Wheeler, as all inventions are directed to the same field of endeavor – building HD map for a geographical region based on sensor data captured by a plurality of autonomous vehicles driving through the geographical region and the combination would provide for generating and maintaining high definition (HD) maps that are accurate and include the most updated road conditions for safe navigation (see Wheeler’s ¶¶[0002]-[0009] & ¶¶[0028]-[0031]).

As per claim 8, the claim is directed towards a method that recites similar limitations performed by the computer program product code of claim 3. The cited portions of Jammoussi, Tseng & Wheeler used in the rejection of claim 3 teach the same steps to perform the method of claim 8. Therefore, claim 8 is rejected under the same rationales used in the rejections of claim 3 as outlined above.

As per claim 15, the claim is directed towards a system that recites similar limitations performed by the method of claim 7. The cited portions of Jammoussi, Tseng & Wheeler used in the rejection of claim 7 teach the same steps to perform the method of claim 7. Therefore, claim 15 is rejected under the same rationales used in the rejections of claim 7 as outlined above.

As per claim 16, the claim is directed towards a system that recites similar limitations performed by the computer program product code of claim 3. The cited portions of Jammoussi, Tseng & Wheeler used in the rejection of claim 3 teach the same steps performed by the system of claim 16. Therefore, claim 16 is rejected under the same rationales used in the rejections of claim 3 as outlined above.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see PTO-892 mailed on 12/20/2021).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661